DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowda (US 2019/0036647)


(see para0032 “ receiving multiple repetitions of a channels (eg. A communication channel such as control channel, data channel, shared channel)… a channel refers to the channel itself or signals/ messages carried on the channel ”)[ since channel refer to message carried on the channel, therefore multiple repetitions of a channels implies multiple repetition of data portion (message), the method comprising:
 at a processor of a receiver comprising a decoder (see para 0056 “AT UE 120…includes A receive processor 258 may process (e.g., demodulate and decode)”) [ UE processor decoding implies processor has a decoder], deriving a metric indicative of a desired PER of the received repeated portions of data at the receiver  (see para 0037 “determining radio conditions satisfy a predetermined condition”; see para 0125 “The UE may generate the "channel condition estimate vs. NPDCCH repetition" table(s) based on a block error rate (BLER) criteria (e.g., <10% BLER, or some other percentage)”)[ BLER is a radio condition and  BLER criteria to be less than 10 percent is interpreted as desired BLER] ;
based on the desired PER of the received repeated portions of data at the receiver, deriving an optimal number of repetitions of each portion of the data to be received for successful decoding, (see para 0124 “The UE (at 1510) may determine the number of repetitions (N)”;  para 0125 “In some aspects, the UE may determine the value of N based on one or more generated tables stored at the UE. Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH. The channel condition parameters may include SNR, Doppler estimate, RSRP, etc. The UE may generate the "channel condition estimate vs. NPDCCH repetition" table(s) based on a block error rate (BLER) criteria (e.g., <10% BLER, or some other percentage) for different types of channels/fading profiles”) wherein the optimal number of repetitions have been received, decoding is to be activation of the decoder (see para 0121 “In some aspects, the UE may determine the estimated number (N, where N<r.sub.max) of repetitions for successfully decoding… The UE may perform a decoding attempt after N repetitions ... The UE may determine when the N repetitions will end based on the fixed start of the paging occasion.”)[ since UE perform decoding after N repetitions has ended , it implies decoding is starting after N repetitions] and further wherein the optimal number of repetitions is derived such that power consumption to successfully decode the data is minimized at the receiver (see para 0124 “the UE using the techniques presented herein can substantially reduce power consumption during the NPDCCH decode (e.g., at 1506B) by determining an estimated number of repetitions for successfully decoding NPDCCH.”; see para 0037 “the UE to significantly save power consumption when receiving multiple repetitions of a channel”)

Regarding claim 2, Gowda teaches the receiver is configured to monitor the channel quality between the transmitter and the receiver. (see para 0117 “the UE is configured to monitor the control channel... Additionally, the UE detects that it is in good radio channel conditions (e.g., SNR is above a threshold.)”[ estimating good radio channel conditions (e.g., SNR) implies measuring channel quality of signals received from transmitter]

Regarding claim 3, Gowda teaches the repeated transmissions comprises sub-frames of data. (see para 0031 “which multiple repetitions of a same message are transmitted over one or more subframes.”)

Regarding claim 4, Gowda teaches the optimal numbers of repetitions is derivable from a limited set of number of repetitions. (see para 0115 “the repetition level may be determined based on a pre-defined mapping table that maps the signal quality and base station transmission parameters, including repetition level”)[base station transmission parameters also includes repetition level which is interpreted to be limited set of number of repetitions based on which the repetition level is determined by the UE]

Regarding claim 5, Gowda teaches receiving the optimal number of repetitions of each portion of data and then activating decoding at the receiver. (see para 0121 “the UE may determine the estimated number (N, where N<r.sub.max) of repetitions for successfully decoding the control channel (e.g., in good channel conditions)
based on one or more channel condition estimates (e.g., SNR, Doppler estimates,
etc.). …the UE may perform a decoding attempt after N repetitions of the control
channel”).

Regarding claim 6, Gowda teaches further comprising deactivating the decoding when the data is successfully decoded. (see para 0032 “As presented herein, in some cases, the device may skip further decoding of a downlink channel (e.g., in subsequent subframes) if the device has already detected or decoded the channel (e.g., in previous subframes)”).

Regarding claim 7, Gowda teaches wherein the deriving a metric comprises deriving a channel metric. (see para 0124 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH. The channel condition parameters may include SNR, Doppler estimate, RSRP, etc”)

Regarding claim 8, Gowda teaches wherein the channel metric is derived from at least one of channel quality indicator, CQI, channel SNR, channel mutual
information, Ml, and channel spectral efficiency (see para 0124 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH. The channel condition parameters may include SNR”)

Regarding claim 9, Gowda teaches the channel metric is derived after each repeated data portion. (see para 0125 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values (for successfully decoding NPDCCH).”)[ each repetition level corresponds to its own threshold value]
Regarding claim 11, Gowda teaches wherein the pre-determined threshold is calculated for each respective number of repetitions under consideration (see para 0119 “the UE may attempt one or more different repetition hypothesis based on different SNR thresholds. That is, the UE may choose to monitor for a first repetition hypothesis (e.g., r1) if SNR is above a first threshold; monitor for at least the first repetition hypothesis and a second hypothesis (e.g., r2) if SNR is above a second threshold; and so on. In some aspects, the first threshold may be larger than the second threshold).[ each repetition level corresponds to its own threshold value]

Regarding claim 15, Gowda teaches wherein the metric indicative of a desired PER is re-estimated every K packets of received data or every period, T, of time. (See para 0125 “Each generated table may map estimates of a channel condition parameter to NPDCCH repetition values”;  par a0131 “the UE may determine the one or more parameters based on operating for a period of time,”) 

Regarding claim 16, Gowda teaches a non-transitory computer readable medium comprising instructions that when executed by a processor cause the processor to carry out the method of claim 1. ( see para 0148 “Thus, certain aspects may comprise a computer program product for performing the operations presented herein. For example, such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”)

Regarding claim 17, Gowda teaches a receiver configured to receive repeated transmissions of portions of data from a transmitter, the receiver comprising a processor configured to execute computer code instructions to carry out the method of claim 1. ((see para0032 “ receiving multiple repetitions of a channels (eg. A communication channel such as control channel, data channel, shared channel)”; see para 0148 “For example, such a computer program product may comprise a computer-readable medium having instructions stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein”;See rejection of claim 1 for method of claim 1) .


Claims 10 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647 A1) in view of Thangarasa (US 20210105719 A1)

Regarding claim 10, Gowda doesn’t teach wherein deriving the optimal number of repetitions of each portion of data is further based on comparing the channel metric to a pre-determined threshold indicative of the desired PER.
Thangarasa teaches wherein deriving the optimal number of repetitions of each portion of data is further based on comparing the channel metric to a pre-determined threshold indicative of the desired PER. ( see para 00067 “The wireless device determines a relationship between the number of repetitions needed for decoding the control signal and a threshold value”; see para 0114 “wireless device 210 estimating the DL reference signal measurements (e.g., signal quality such as SNR, NRSRQ, SINR, etc.) and then comparing the results of the signal measurements to some threshold(s). The threshold(s) may be expressed in terms of signal quality (e.g. SNR, SINR, or BLER).”)
	Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine deriving the optimal number of repetitions of each portion of data is further based on comparing the channel metric to a pre-determined threshold indicative of the desired PER in the system of Gowda. The motivation is to refrain decoding  and device enter low power mode during the remaining repetition  (Gowda: see para 0033)

Regarding claim 13, Gowda doesn’t teach wherein the deriving an optimal number of repetitions of each portion of the data to be received is further based on the power consumed by the receiver to successfully combine and decode each portion of data and wherein the metric is derived from the probability of successfully decoding by a defined number of repetitions of each portion of data.
 	Thangarasa teaches wherein the deriving an optimal number of repetitions of each portion of the data to be received is further based on the power consumed by the receiver to successfully combine and decode each portion of data (see 0122 “wireless device 210 is able to decode the NPDCCH in a much shorter time compared to wireless device 210b. This implies that wireless device 210 requires fewer repetitions to successfully decode NPOCCH as compared to wireless device 270B"; para 0123 “On the other hand, wireless device 210 is able to decode NPDCCGH relatively faster, and therefore its power consumption will be lower compared to that of wireless device 2706.°} , and wherein the metric is derived from the probability of successfully decoding by a defined number of repetitions of each portion of data ( see para 0115 “wireless device 210 can determine the required repetition level that corresponds to a certain hypothetical BLER...the repetition level may be determined based on a pre-defined mapping table that maps the signal quality”; see para 0112 “wireless device 210 obtains information about a number of repetitions needed for decoding a control signal”; see para 0115 “) since determined repetition level correspond to the BLES, therefore BLER is also Based on the repetition level].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine deriving an optimal number of repetitions of each portion of the data to be received is further based on the power consumed by the receiver to successfully combine and decode each portion of data in the system of Gowda. The motivation is to refrain decoding  and device enter low power mode during the remaining repetition  (Gowda: see para 0033)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647 A1) in view of Iwai (US 20210036807 A1).

Regarding claim 12, Gowda doesn’t teach wherein the optimal number of repetitions is derived for each transmission modulation scheme under consideration.
  Iwai (US 20210036807 A1) teaches wherein the optimal number of repetitions is derived for each transmission modulation scheme under consideration (See para 0061 “the repetition pattern means a repetition pattern of radio resource allocation for each TU, and includes at least one of "a number of repetitions.”; see para 0117 “Base station 100 determines radio resource allocation information on a downlink resource for terminal 200 and generates a DCI (ST101). Then, base station 100 determines a repetition pattern of data (downlink data channel) for terminal 200 (i.e., a repetition pattern of data signal radio resource allocation between TUs) based on the radio resource allocation information”; see para 0045 “allocation information (such as radio resource allocation information, Modulation and Coding Scheme (MCS), etc.) determined by a base station (referred to as eNB or gNB”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the optimal number of repetitions is derived for each transmission modulation scheme under consideration in the system of modified Gowda. The motivation is to dynamically change repetition transmission (Iwai: See para 0009) 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0036647 A1) in view of Adachi (US 2013/0051335).


Regarding claim 14, Gowda doesn’t teach wherein the metric indicative of a desired PER is based on a ratio of the power used to decode each portion of data at the receiver to the power used to combine each portion of data at the receiver.
 Adachi (US 2013/0051335) teaches wherein the metric indicative of a desired PER is based on a ratio of the power used to decode each portion of data at the receiver to the power used to combine each portion of data at the receiver. (See para 0189 “The error rate at the time of decoding a wireless signal, and hence the error rate of a frame extracted from the payload of a physical (PHY) packet reproduced by decoding, is dependent on the reception power of a wireless signal. Specifically, the error rate increases as the reception power decreases.”)[ it implies error rate is based on the power]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the he metric indicative of a desired PER is based on a ratio of the power used to decode each portion of data at the receiver to the power used to combine each portion of data at the receiver in the system of modified Gowda. The motivation is to establish range for wireless communication (Adachi: See para 0189)

				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/AJIT PATEL/Primary Examiner, Art Unit 2416